PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: Titanium Metals Corporation John A. St. Wrba 5430 LBJ Freeway, Suite 1700 Vice President and Treasurer Dallas, Texas 75240 (972) 233-1700 TIMET REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS DALLAS, TEXAS February 26, 2009 . . Titanium Metals Corporation (“TIMET” or the “Company”) (NYSE: TIE) reported net income attributable to common stockholders of $34.4 million, or $0.19 per diluted share, for the quarter ended December 31, 2008, compared to $59.4 million, or $0.33 per diluted share, for the quarter ended December 31, 2007.Net income attributable to common stockholders for the year ended December 31, 2008 was $162.2 million or $0.89 per diluted share, compared to $263.1 million or $1.46 per diluted share for the year ended December 31, The
